COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JESUS DELEON,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00196-CR

Appeal from the

Criminal District Court No. 1

of Dallas County, Texas 

(TC# F05-71783-H) 


MEMORANDUM  OPINION

	Pending before the Court is a voluntary motion to dismiss filed by Appellant pursuant to
Tex.R.App.P. 42.2(a).  The motion is in compliance with Rule 42.2(a).  Accordingly, we grant
the motion and dismiss the appeal.


September 23, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)